NO. 12-04-00285-CR
NO. 12-04-00288-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


AUDREY KATHLEEN GARDNER,                 §     APPEAL FROM THE 114TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
            Audrey Kathleen Gardner appeals her convictions for possession of a controlled substance
and delivery of a controlled substance.  In each case, she was sentenced to eighteen months of
confinement in a state jail facility and a $5000.00 fine, the sentences to run concurrently. 
Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  We
affirm.

Background
            In trial court cause number 114-0326-00, Appellant pleaded guilty to possession of cocaine. 
She received a sentence of two years of confinement in a state jail facility and a $5000.00 fine,
probated for five years.  About two years later, she pleaded guilty to delivery of cocaine in trial court
cause number 114-0723-02.  For this offense, the trial court sentenced her to two years of
confinement and assessed a $5,000.00 fine, probated for three years.  Almost two years later, the
State filed a motion to revoke probation in each case.  Appellant pleaded true to the allegations in
the motions and stipulated to the evidence.  In each case, the trial court revoked Appellant’s
probation and sentenced her to eighteen months of confinement in a state jail facility and a $5,000.00
fine.

Analysis Pursuant to Anders v. California
            Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he has
diligently reviewed the appellate records and is of the opinion that the records reflect no reversible
error and that there is no error upon which an appeal can be predicated.  He further relates that he
is well acquainted with the facts in these cases.  In compliance with Anders, Gainous, and High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978), Appellant’s brief presents a chronological
summation of the procedural history of the cases, and further states that Appellant’s counsel is
unable to raise any arguable issues for appeal.  We have likewise reviewed the records for reversible
error and have found none.
Conclusion
            As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw.  We carried the motion for consideration with the merits
of the appeal.  Having done so and finding no reversible error, Appellant’s counsel’s motion for
leave to withdraw is hereby granted and the trial court’s judgments are affirmed.
 
                                                                                                     JAMES T. WORTHEN 
                                                                                                                 Chief Justice


Opinion delivered March 23, 2005.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.












(DO NOT PUBLISH)